Citation Nr: 0833747	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for residuals of a left 
eye injury.

5.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD), rated 50 percent prior to 
February 9, 2007, and 70 percent thereafter.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for any applicable period 
remaining.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
February 1972.   

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that: (1) determined that 
new and material evidence had not been received to reopen a 
service connection claim for a skin disability; (2) denied 
service connection for hepatitis C; (3) denied service 
connection for left eye subconjuntival hemorrhage; and, (4) 
granted service connection for PTSD and assigned an initial 
10 percent rating effective from June 10, 2003.  

After the veteran appealed for a higher initial PTSD rating, 
the RO granted a 50 percent rating effective from June 10, 
2003.  See September 2006 RO rating decision.  This 
assignment of a 50 percent rating for PTSD did not end the 
appeal.  Such a claim remains in controversy where less than 
the maximum schedular benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

More recently, the RO has granted a 70 percent rating for 
PTSD and has also granted a TDIU, both effective from 
February 9, 2007.  See October 2007 rating decision.  Because 
the 70 percent rating was assigned for a latter portion of 
the appeal period, "staged ratings" were created.  The 
Board will review the staged ratings assigned for PTSD.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Because the veteran also seeks TDIU in his appeal for a 
higher initial PTSD rating, the Board assumes jurisdiction 
over entitlement to TDIU.  A claim for a TDIU is, in essence, 
a claim for an increased rating and vice versa.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the VA Schedule 
for Rating Disabilities (Rating Schedule). See, e.g., Parker 
v. Brown, 7 Vet. App. 116, 118 (1994).  Any claim for an 
increased rating is also a claim for a 100 percent evaluation 
under the Rating Schedule.  Brown, supra.  The issue of TDIU 
is added to page 1 of this decision and will be addressed in 
the REMAND portion of the decision.  

In June 2008, the veteran requested a VA determination of 
permanent and total disability.  The veteran again raised 
this issue during a July 2008 hearing before the undersigned 
Veterans Law Judge.  This is referred for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

Service connection for a skin disorder, for hepatitis C, for 
residuals of an eye injury, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  By rating decision of February 1999, the RO denied 
service connection for a skin disorder and properly notified 
the veteran of that decision.  

2.  The veteran did not appeal the February 1999 decision and 
it became final.

3.  Evidence received at the RO since the February 1999 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for a skin 
disorder.  

4.  For the entire appeal period, the veteran's PTSD has been 
manifested by total occupational and social impairment due to 
gross impairment in thought processes; grossly inappropriate 
behavior; and persistent danger of hurting self or others.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied service 
connection for a skin disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a skin disorder and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for a 100 percent schedular rating for PTSD 
are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Board deems that any notice required under this 
paragraph to have been met.  The Board is reopening the 
previously denied claim and entitlement to service connection 
has been remanded for additional development.  

Because the maximum schedular rating for PTSD has been 
awarded, the Board also deems met all notice requirements 
regarding this issue.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical reports.  A Travel Board 
hearing was provided before the undersigned Veterans Law 
Judge.  The claimant was afforded several VA medical 
examinations.  Neither the claimant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

New and Material Evidence

In a February 1999 rating decision, the RO denied service 
connection for a skin disorder affecting the groin area.  The 
veteran and his representative were notified of the decision 
in a letter from the RO, but did not appeal.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in April 2003, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the February 
1999 RO rating decision consists of service treatment records 
(STRs), some private medical reports, and claims and 
statements of the veteran, as discussed below.  

The STRs reflect that the veteran was sound at entry.  No 
relevant complaint was recorded during active service.  His 
February 1972 separation examination reflects no relevant 
abnormality; however a medical history questionnaire to 
accompany the separation examination report is missing.  It 
is not known whether the veteran reported a skin disorder at 
the time of his discharge from active military service; 
however, in April 1972, he filed a service connection claim 
for a laceration of the left front side of the head.  He did 
not mention a skin disorder. 

A February 1992 private medical report notes a groin rash 
that had reportedly been continuous since Vietnam.  

In August 1998, the veteran filed for service connection for 
a skin disorder and requested a VA examination.  He further 
reported that his STRs documented the onset of a groin rash 
in 1971 at Camp Pendleton, California.  

In a February 1999 rating decision, the RO determined that 
the claim for service connection for a skin disorder was not 
well grounded on the basis of no treatment shown during 
active service.  The Board must next determine whether any 
evidence submitted since February 1999 is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

The evidence submitted since the February 1999 RO decision 
includes a January 2006 letter from the veteran.  In January 
2006, the veteran reported that a skin disorder arose while 
he served in Vietnam and which was treated after Vietnam at 
his base in California.  The letter contains sufficiently new 
and material evidence to reopen the service connection claim.  
For the first time, the veteran has reported that the skin 
disorder began in Vietnam.  Because the veteran is a combat 
veteran, the absence of documented treatment in Vietnam is 
not a basis to deny service connection.  38 U.S.C.A. § 1154.  
Moreover, because the RO's basis for the February 1999 denial 
decision is that the STRs contain no evidence of a skin 
disorder during active service, this lay evidence of 
incurrence of a skin disorder in Vietnam, possibly during 
combat, is significant.  

As noted above, for purposes of reopening a claim, all 
evidence is considered credible.  Justus, supra.  This lay 
evidence is neither cumulative nor redundant and it could 
place the evidence for service connection in relative 
equipoise.  Thus, it raises a reasonable possibility of 
substantiating the claim.  Because the evidence submitted is 
sufficiently new and material to reopen the claim, the 
service connection claim must be reopened.  

Service connection for a skin disorder will be addressed 
further in the REMAND below.

Higher Initial PTSD Rating and/or TDIU

Where the veteran has appealed the initial rating assigned 
after service connection is established, VA must consider the 
degree of impairment from the initial effective date forward.  
This is significant because the veteran need not show a 
worsening of his service-connected disability.  Rather, he 
need show only that the original rating was incorrect.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).

Under the rating criteria for PTSD, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The only criteria for a total disability rating (100 percent) 
for any disability rated in accordance with the VA General 
Rating Formula for Mental Disorders are total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318, 
1324 (Fed. Cir. 2004).  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stressed that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court stated that the analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme.  Consistent with the 
foregoing, the Court also found it appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

Prior to February 9, 2007, the veteran's PTSD was rated 50 
percent disabling.  The evidence pertaining to the severity 
of his PTSD during that period includes VA examination 
reports, private medical reports, Social Security 
Administration (SSA) reports, and competent lay evidence of 
symptoms.  Lay statements are competent evidence with regard 
to descriptions of symptoms of disease or disability.  
38 C.F.R. § 3.159; Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).

An October 2004 VA "stress disorder" compensation 
examination report reflects that the examiner concentrated on 
obtaining the necessary symptoms for a diagnosis of PTSD, 
rather than on the severity of the symptoms.  A PTSD 
diagnosis was offered following the interview.  Although 
extreme distress, anxiety, chronic irritability, and brief 
thoughts of suicide were noted, the examiner deemed the 
veteran's insight and judgment to be "very good."  On Axis 
IV, the examiner noted that the veteran was extremely worried 
about finding and maintaining a new job.  The examiner 
assigned a Global Assessment of Functioning (hereinafter GAF) 
score of 65 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter referred to as DSM-IV), a GAF score of 
61 to 70 is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See 38 C.F.R. § 4.125 
(2007)]. 

A May 2006 VA mental disorders examination report notes 
increased symptoms since the prior VA examination 
approximately two years ago.  One of the chief PTSD symptoms 
was uncontrolled anger.  The veteran himself reported intense 
anger.  Notably, his uncontrolled anger had earlier led to 
years of incarceration following convictions for violence and 
assault.  He had lost 5 jobs in recent years because of anger 
toward others.  The examining physician concluded that 
increasingly frequent job losses had exacted a great 
financial toll and created great anxiety and chronic tension 
for him.  The physician felt the veteran was at great 
personal risk.  His anger led to dissolution of his marriage 
in 2000.  His anxiety was unremitting.  Employment consisted 
of a series of lost jobs and the cycle appeared to be 
worsening.  The physician noted, "The periods of job 
functioning are shorter before each conflict and firing."  

Significant social isolation was also shown.  The veteran 
lived "largely alone."  His insight into his problems was 
only fair.  His judgment was only fair.  The physician 
assigned a GAF score of 48 [according to DSM-IV(r), GAF scores 
of 41 through 50 or lower are indicative of serious symptoms, 
or serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2007)].  

A January 2005 private psychological counseling report notes 
that VA was medicating the veteran for PTSD.  The report 
notes that the veteran served prison time in the 1970s for 
shooting someone with a rifle and for biting off someone's 
ear.  While the shooting incident resulted in a sentence from 
1974 to 1975, the ear biting resulted in a sentence of 4 to 5 
years, of which he served 2 and 1/2.  The examiner assigned a 
current GAF score of 40 [according to DSM-IV(r), a score of 31 
to 40 indicates impairment in reality testing or major 
impairment in work, judgment, thinking, or mood, i.e., is 
unable to work.  See 38 C.F.R. § 4.125 (2007)].

A January 5, 2007, VA mental health clinic report contains a 
GAF score of 60, but then notes that the veteran had recently 
lost his job, thus connoting or suggesting continued 
unemployability.  

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge that he had problems with authority 
figures, agitation, panic attacks, and continuous depression.  
He testified that he had held 39 jobs since active service.  
He submitted a copy of a Social Security Administration (SSA) 
award that reflects that he became disabled from employment 
on October 16, 2006. 

The above-discussed medical reports reflect that for the 
period prior to February 9, 2007, the veteran's PTSD has been 
manifested by total occupational and social impairment due to 
gross impairment in thought processes; grossly inappropriate 
behavior; and persistent danger of hurting self or others.  
The extremely low GAF scores strongly suggest that total 
occupational impairment exists.  During the period, several 
GAF scores of 50 or lower were assigned.  Inability to keep a 
job is an earmark of any GAF score of 50 or lower.  Although 
the veteran had sporadic employment during the period, his 
ability to maintain employment is not shown during the appeal 
period. 

The history of firearms violence, mayhem, and incarceration 
are clearly indicative of total social impairment due to 
gross impairment in mental process, grossly inappropriate 
behavior, and persistent danger of hurting self or others.  
This conclusion is easily reached even without invoking the 
benefit-of-the-doubt-doctrine set forth at 38 U.S.C.A. 
§ 5107.  Incarceration for crimes is not a listed rating 
criterion; however, the Board must also consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  Mauerhan, supra.  

Comparing these manifestations to the rating criteria for 
PTSD, they appear to meet the 100 percent schedular criteria.  
In fact, the 100 percent rating is the only rating available 
that corresponds to such extreme manifestations.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  For the period prior to February 9, 2007, a 100 
percent schedular rating is therefore granted. 

Turning to the period beginning on February 9, 2007, PTSD has 
been rated 70 percent disabling.  Thus, the only inquiry is 
whether the criteria for a 100 percent schedular rating are 
more nearly approximated.  

A February 9, 2007, private psychiatric report reflects that 
a GAF score of 40 was assigned.  The report focuses on the 
veteran's inability to find employment, due chiefly to PTSD.  
The examiner also concluded that the veteran was isolated due 
to PTSD.  

A February 14, 2007, VA mental health clinic report contains 
a GAF score of 60, even though the veteran had recently lost 
his job and was not working.  

A January 2008 private report notes that the veteran had 39 
jobs since leaving active service.  The examiner felt that 
the veteran's disability was permanent and total.  His GAF 
score remained 40.    

The above-discussed medical reports reflect continued total 
occupational and social impairment due to gross impairment in 
thought processes; grossly inappropriate behavior; and 
persistent danger of hurting self or others.  The GAF scores 
strongly suggest that total occupational impairment 
continues.  Inability to keep a job is an earmark of any GAF 
score of 50 or lower.  During this period, the veteran's 
ability to obtain employment is not shown. 

The history of firearms violence, mayhem, and incarceration 
are clearly indicative of total social impairment due to 
gross impairment in mental process, grossly inappropriate 
behavior, and persistent danger of hurting self or others.  
In February 2007, the private mental health professional 
noted continued isolation due to PTSD.

Comparing these manifestations to the rating criteria for 
PTSD, they appear to more nearly approximate the 100 percent 
schedular criteria.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
evidence favors the claim.  For the period beginning February 
9, 2007, a 100 percent schedular rating is therefore granted. 

The evidence does not contain factual findings that 
demonstrate distinct [emphasis added] time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings is therefore 
unnecessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Supporting this conclusion is the May 2006 VA examination 
report that mentions increased symptoms since a prior VA 
examination approximately two years earlier.  While an 
increase in severity is mentioned, the report does not 
contain a factual finding demonstrating a distinct time 
period in which PTSD met the criteria for a rating different 
from the rating assigned herein.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin disorder is reopened.  To 
this extent, the appeal is granted.

A 100 percent schedular rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The veteran seeks service connection for a skin disorder 
described as a recurring rash in the groin area.  The veteran 
has not been afforded a VA compensation examination to 
determine the nature and etiology of any current skin 
condition.  VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, the veteran should be scheduled for an 
appropriate examination prior to adjudication of this claim.

The veteran also seeks service connection for hepatitis C.  
The medical evidence reflects that he currently has hepatitis 
C for which he submitted lay evidence of possible service-
related risk factors.  The veteran has not been afforded a VA 
compensation examination to determine the nature and etiology 
of any current hepatic disorder.  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  Id.  Therefore, the veteran should be scheduled 
for an appropriate examination prior to adjudication of this 
claim.

Regarding the veteran's claim for service connection for 
blood clots of the eyes, claimed as a residual of service-
connected head trauma, the claims file reflects that service 
connection is in effect for residuals of head trauma due to 
an explosion in Vietnam.  The veteran has not been afforded a 
VA compensation examination to determine the nature and 
etiology of any current eye disorder.  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  Id.  Therefore, the veteran should be scheduled 
for an appropriate examination.

The veteran seeks TDIU for any portion of the appeal period 
remaining in which a 100 percent schedular rating is not 
effect.  Because TDIU maybe assigned only where the schedular 
rating is less than total, the TDIU claim is potentially 
mooted by the above grant of a 100 percent schedular rating 
for PTSD.  However, because the Board cannot possibly know 
what effective dates may be assigned by the RO for the 100 
percent PTSD rating, there remains a possibility of a viable 
period for which TDIU might apply.  Thus, the issue of TDIU 
cannot be dismissed as moot at this time.  It must be 
remanded as inextricably intertwined with the effective dates 
yet to be assigned for the 100 percent schedular rating for 
PTSD and the effective dates of service connection for other 
disabilities on appeal.  Green v West, 11 Vet. App. 472, 276 
(1998); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a dermatologist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
All indicated tests and studies should be 
undertaken.  The physician should elicit 
a complete history of relevant symptoms 
from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to ay skin 
disorder?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a hepatic disorders specialist.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  All necessary studies and 
tests should be performed.  The physician 
should elicit a complete history of 
relevant symptoms from the veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to any hepatic 
disorder?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an ophthalmologist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of relevant symptoms from the 
veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the eyes?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  If the answer in question II 
above is "no", then is it at least 
as likely as not that a service-
connected disability has caused or 
increased this disability?  At the 
time of this writing, service 
connection is in effect for 
residuals of head trauma, 
disfigurement of the head, and for 
PTSD.  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

5.  After assignment of a 100 percent 
schedular rating for PTSD and completion 
of the above development, the AOJ should 
again consider the entitlement to a TDIU.  
If TDIU remains denied for any viable 
portion of the appeal period (that is, 
where a 100 percent schedular rating is 
not assigned), the AOJ should issue an 
SSOC addressing denial of TDIU for the 
relevant period.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to report for examination without good cause may result in 
the denial of the claims.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


